Dear Mr. Brumley:
You have requested an opinion from this office concerning the proper procedure for the sale of movable property which has been adjudicated to the Parish by means of a tax sale.
In answer to your inquiry, we refer you to Article VII, Section 25 (E) of the 1974 Louisiana Constitution which states that movable property shall be sold at public auction, without appraisement, after ten (10) days advertisement, published within ten (10) days after date of seizure, the sale being absolute and without redemption.  There is no provision in law for the adjudication of movable property to the parish for non-payment of taxes.  Therefore, unlike immovable property, the parish cannot take title to movable property but must re-offer same for sale pursuant to the aforesaid constitutional provision and other applicable law.
If we may be of further service in this matter, please advise.
Very truly yours,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: DAVID C. KIMMEL Assistant Attorney General